SULLIVAN, J.
This action was commenced by plaintiff for the purpose of securing a divorce from the defendant and of having the title to certain property quieted in her. The divorce was sought on two grounds: First, extreme cruelty; second, adultery. The defendant appeared in the action and filed his answer denying the material allegations of the complaint, except as to the marriage and residence, and filed a cross-complaint in which he charged the plaintiff with adultery and desertion, and asked for a decree of divorce in his favor, and that the plaintiff be required to give defendant a mortgage on her property for the sum of $700.
The action was tried by the court on the 30th day of November, 1910, and the court found that the defendant treated the plaintiff in a cruel and inhuman manner and had contracted a loathsome, venereal disease, but did not find the defendant guilty of adultery as alleged in the complaint, and entered judgment in favor of the plaintiff, granting her a decree of divorce from the defendant and quieting the title to certain property in her. The appeal is from the judgment.
There are two errors assigned: The first to the effect that the court erred in granting plaintiff a divorce, and second, that the court erred in quieting the title to the property described in the complaint in the respondent, each of said assignments of error being based on the ground of the insufficiency of the evidence to justify the decree.
The main contention of the appellant is that the evidence of the plaintiff was not sufficiently corroborated, as required by the provisions of sec. 2661, Rev. Codes. On an examination of the evidence we think the corroboration is amply sufficient to sustain the findings made by the court and the decree entered thereon. The judgment will therefore be affirmed with costs in favor of the respondent.
Stewart, C. J., and Ailshie, J., concur.